           Case 1:20-cv-05504-AT Document 112 Filed 09/18/20 Page 1 of 3



UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK
Emily Gallagher, Alessandra Biaggi, Suraj Patel, Katherine Stabile,
Jillian Santella, Aaron Seabright, James C. McNamee, Kristin Sage
Rockerman, Maria Barva, Miriam Lazewatsky, Myles Peterson,
Samantha Pinsky, Christian O’Toole, Tess Harkin, Caitlin Phung,
Antonio Pontón-Núñez, individually, and on behalf of all others similarly
situated,

                                    Plaintiffs,

         v.

New York State Board of Elections; Peter S. Kosinski, Andrew
Spano, and Douglas Kellner, individually and in their official capacities as
Commissioners of the New York State Board of Elections; Todd D.
Valentine, Robert A. Brehm, individually and in their official capacities as
Co-Executive Directors of the New York State Board of Elections; and
Andrew Cuomo as Governor of the State of New York,

                                    Defendants.                                Docket No. 20-cv-5504-AT

                                                                               NOTICE OF MOTION FOR
 Maria D. Kaufer and Ethan Felder,                                             INJUNCTIVE RELIEF

                                    Plaintiff-Intervenors,
          v.

New York State Board of Elections; Peter S. Kosinski, Andrew
Spano, and Douglas Kellner, individually and in their official capacities as
Commissioners of the New York State Board of Elections; Todd D.
Valentine, Robert A. Brehm, individually and in their official capacities as
Co-Executive Directors of the New York State Board of Elections; and
Andrew Cuomo as Governor of the State of New York, New York City
Board of Elections, Patricia Anne Taylor, individually and as President
of the New York City Board of Elections, and Michael J. Ryan,
individually and as the Executive Director of the New York City Board of
Elections,

                                    Defendants.



        PLEASE TAKE NOTICE that, upon the ____ Amended Complaint and Exhibits thereto;

Plaintiffs’ Memorandum of Law dated September 18, 2020 in support of this Motion; the
            Case 1:20-cv-05504-AT Document 112 Filed 09/18/20 Page 2 of 3



Declarations and Exhibits submitted herewith; and all of the prior pleadings and proceedings had

herein, Plaintiffs will move this Court, before the Honorable Analisa Torres, United States District

Judge, at the United States Courthouse for the Southern District of New York, located at 500 Pearl

Street, New York, New York, 10007, for an Order granting Plaintiffs’ request for an Order:

       1. Requiring the Commissioners and Directors of the New York State Board of Elections

             (collectively, “NYSBOE”), to direct all local boards of elections that while this case

             remains pending, in all elections, to count all otherwise valid absentee ballots cast which

             are (1) received by the end of the first day after the election, without regard to whether

             such ballots are postmarked by election day; and (2) received by the end of the second

             day after the election, so long as such ballots are not postmarked later than election day.

       2.    Requiring NYSBOE to direct all local boards of elections to adopt a policy providing

             that:

                 a. As a guideline, local board clerks should send applications and ballots on the

                     same day as they receive the request, for requests received before 3:00 p.m. or on

                     the next day for requests received after 3:00 p.m.; and

                 b. As a rule, applications or ballots must be sent before 3:00 p.m. on the second day

                     following the day the request is received.

       3. Requiring NYSBOE to direct all local boards of election that while this case remains

             pending, in all elections, ballots shall be counted without regard to the portion of N.Y.

             Elec. L. § 8-412 that requires “a cancellation mark of the United States postal service or a

             foreign country’s postal service” or “a dated endorsement of receipt by another agency

             of the United States government.”

       4. In the alternative to (3) requiring NYSBOE to direct all local boards of election that

             rejection of a voter’s ballot on the basis of late or missing postmark is unconstitutional if
         Case 1:20-cv-05504-AT Document 112 Filed 09/18/20 Page 3 of 3



           the voter is not provided with (a) pre-rejection notice of the missing postmark and (b) an

           opportunity to cure the missing postmark with an affidavit setting out when the ballot

           was mailed; and directing local boards of elections to implement a process that provides

           voters with the opportunity to cure missing postmarks by affidavit.

       5. Permitting Plaintiffs to file a Second Amended Complaint; and

       6. Providing any other relief as the briefing, evidence, record, or proceeding show might be

           just or proper, or better tailored to the circumstances.



PLEASE TAKE FURTHER NOTICE THAT, as the Court has directed (ECF No. 105):

   1. With this Notice, today, September 18, 2020, Plaintiffs are filing their motion to expand the

       preliminary injunction;

   2. By October 2, 2020, the State Defendants shall file their opposition; and

   3. By October 9, 2020, Plaintiffs shall file their reply, if any.



DATED:         September 18, 2020
               Queens, NY
                                                                   /s/
                                                           _________________
                                                           J. Remy Green
                                                           COHEN&GREEN P.L.L.C.
                                                           1639 Centre Street, Suite 216
                                                           Ridgewood, New York 11385
                                                           (929) 888.9480 (telephone)
                                                           (929) 888.9457 (facsimile)
                                                           remy@femmelaw.com

                                                           Attorneys for Plaintiffs
